       Case 2:19-cv-00056-AJS-MPK Document 7 Filed 08/19/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


LANA KAY ROE,                                     )
                                                  )
              Petitioner,                         )       Civil Action No. 19-056
                                                  )
                      v.                          )       District Judge Arthur J. Schwab/
                                                  )       Magistrate Judge Maureen P. Kelly
SUPERINTENDENT OF STATE                           )
CORRECTIONAL INSTITUTION, MUNCY,                  )
PENNSYLVANIA                                      )
                                                  )
              Respondent.                         )


                                              ORDER


       Lana Kay Roe (“Petitioner”) has filed a pro se Petition for a Writ of Habeas Corpus (the

“Petition”), seeking to attack her state court conviction for first degree murder.

       The case was referred to Magistrate Judge Maureen Kelly in accordance with the

Magistrate Judges Act, 28 U.S.C. § 636(b)(1), and Local Civil Rules 72.C and D.

       Magistrate Judge Kelly’s Report and Recommendation, ECF No. 6, filed on July 28,

2020, recommended that the Petition be dismissed without prejudice for failure to prosecute and

Petitioner was informed that she could file Objections to the Report by August 14, 2020. She

has not filed Objections by August 14, 2020.

       Accordingly, the following order is entered:



        IT IS HEREBY ORDERED this 19th day of August, 2020, after de novo review of the

record and the Report and Recommendation, the Petition for Writ of Habeas Corpus is dismissed
       Case 2:19-cv-00056-AJS-MPK Document 7 Filed 08/19/20 Page 2 of 2




without prejudice for failure to prosecute. A certificate of appealability is likewise denied as

jurists of reason would not find this disposition to be debatable.




                                              SO ORDERED this 19th day of August, 2020.

                                              s/Arthur J. Schwab
                                              Arthur J. Schwab
                                              United States District Judge




cc:    The Honorable Maureen P. Kelly
       United States Magistrate Judge


       LANA KAY ROE
       OV3262
       SCI-MUNCY
       PO Box 180
       Muncy, PA 17756




                                                  2
